This matter came on for further consideration upon the filing of a motion for order to show cause by movant, Cincinnati Bar Association, on August 23, 2001. This court granted the motion on October 4, 2001, and ordered the respondent, Chuck Ray Stidham, to show cause why he should not be found in contempt by filing a written response within twenty days of the order. On September 27, 2001, movant filed a motion to withdraw motion for order to show cause, and on October 19, 2001, respondent filed an amended response to the show cause order. Upon consideration thereof,
IT IS ORDERED by this court that the motion to withdraw motion for order to show cause be, and hereby is, granted.